Per Curiam:

This is a disciplinary proceeding in which the respondent, Walter Roy Shuford, is charged with numerous acts of misconduct. The panel of the Board of Commissioners on Grievances and Discipline found respondent guilty and recommended that he be permanently disbarred. We agree and adopt the panel’s factual findings.
The complaint against respondent alleges, among other things, ten different instances where clients failed to receive settlement proceeds or proper third-party payments were not made out of settlement proceeds; two instances where retainers were paid but legal services not performed; and two counts involving the issuance of worthless checks. The panel concluded the allegations were true.
The ethical violations committed by respondent are a disgrace to the legal profession. We agree with the panel’s rec*305ommendation. Accordingly, the respondent, Walter Roy Shuford, is hereby disbarred from the practice of law in this State. He shall within five days of the service of this order upon him surrender his certificate of admission to practice law to the Clerk of Court for cancellation.